EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Oestreich on 4/18/2022.
Amend claim 30 as follows: delete the second occurrence of “shape of” in line 2 and delete “shape” in line 3. 

REASONS FOR ALLOWANCE
Claims 21, 23-27, 29-32, and 34-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The claims require, in part: a body armor system or kit including a foldable dual pouch folded against itself including a crease at a midsection. Notably, the front pouch and rear pouch extend from the crease and contain front and rear openings along front and rear edges, respectively, opposite the crease. The body armor system also requires an armor plate disposed within the front pouch, and a hydration bladder disposed within the rear pouch. 
The cited prior art, in combination, teaches what can be considered a body armor system with front and rear pouches. However, the cited prior art does not disclose or suggest the front pouch and rear pouch extend from the crease a contains front and rear openings along front and rear edges, respectively, opposite the crease. The cited prior art teaches access structure being located on the respective faces, not along an edge. See pages 9-10 of Applicant’s Remarks filed 3/13/2022. Modification of the cited prior art to include these features would be a hindsight reconstruction based on Applicant’s disclosure and may hinder the intended operation of the cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732